Exhibit 10.1

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND

SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this "Amendment No. 1"), dated as of March 4, 2008, is
entered into by and among AMERICA SERVICE GROUP INC. ("ASG") a Delaware
corporation, PRISON HEALTH SERVICES, INC. ("PHS"), a Delaware corporation, EMSA
LIMITED PARTNERSHIP ("EMSA LP"), a Florida limited partnership, PRISON HEALTH
SERVICES OF INDIANA, L.L.C. ("PHS Indiana"), an Indiana limited liability
company, SECURE PHARMACY PLUS, LLC ("SPP"), a Tennessee limited liability
company, and CORRECTIONAL HEALTH SERVICES, LLC, ("CHS") a New Jersey limited
liability company (ASG, PHS, EMSA LP, PHS Indiana, SPP and CHS) are hereinafter
referred to, individually and collectively as the "Borrower"), CAPITALSOURCE
FINANCE LLC, a Delaware limited liability company ("CapitalSource"), as
administrative agent and collateral agent for Lenders (in such capacities, the
"Agent"), and the Lenders party hereto.

RECITALS

A. Pursuant to that certain Second Amended and Restated Revolving Credit and
Security Agreement dated as of February 22, 2008, by and between Borrower, Agent
and the Lenders identified therein, (as amended to date, and as amended,
supplemented, modified and restated from time to time, collectively, the "Loan
Agreement"), the Lenders agreed to make available to Borrower the Loans and
other credit facilities contemplated thereby.

B. The parties hereto desire to enter into this Amendment No. 1 to amend the
Loan Agreement in certain respects as provided herein.

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions,
premises and other mutual covenants set forth in this Amendment No. 1, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Borrower, Agent and the Lenders
hereby agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all capitalized terms
used and not defined herein shall have the meanings assigned to such terms in
the Loan Agreement (as amended hereby).

Section 2. Amendment to Section 7.5 (Dividends, Redemptions, Equity) of the Loan
Agreement. Section 7.5 of the Loan Agreement is hereby amended by amending and
restating clause (iii) therein to read in its entirety as follows:

", and (iii) ASG may repurchase shares of its common stock in any single
transaction or series of transactions pursuant to a Stock Repurchase
Authorization (defined below), provided, that, (w) the aggregate dollar amount
of cash paid by ASG in connection therewith does not exceed $15,000,000, (x)
such transaction or transactions shall be consummated on or prior to December
31, 2009, (y) no Default or Event of Default shall have occurred or be
continuing as of the effective date of any such transaction or would result from
any such transaction, and (z) not less than three (3) Business Days prior to
giving effect to the initial stock repurchase contemplated by this clause (iii),
ASG shall have provided Agent with a copy of the resolutions duly authorized by
the board of directors of ASG to give effect to the stock repurchase
contemplated by this clause (iii) (the "Stock Repurchase Authorization"),
together with an officer’s compliance certificate demonstrating compliance with
the terms of the preceding subclauses (w), (x) and (y)."

1

--------------------------------------------------------------------------------



Section 3. Representations and Warranties.

(a) Notwithstanding any other provision of this Amendment No. 1, each Borrower
individually hereby (i) confirms and makes all of the representations and
warranties set forth in the Loan Agreement and other Loan Documents with respect
to such Borrower as of the date hereof and as of the Effective Date and confirms
that they are true and correct, (ii) represents and warrants to each Lender that
it has good and marketable title to all of its respective Collateral, free and
clear of any Lien or security interest in favor of any other Person (other than
Permitted Liens), and (iii) represents and warrants that since the date of the
last financial statements of the Borrower provided to Agent there has been no
material adverse change in the business, operations, results of operations,
assets, liabilities or financial condition of Borrower.

(b) Each Borrower individually hereby represents and warrants as of the date of
this Amendment No. 1 and as of the Effective Date as follows: (i) it is duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of organization; (ii) the execution, delivery and
performance by it of this Amendment No. 1 are within its powers, have been duly
authorized, and do not contravene (A) its articles of organization, operating
agreement, or other organizational documents, or (B) any applicable law; (iii)
no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any Governmental Authority or other Person, is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment No. 1 by or against it; (iv) this Amendment No.
1 has been duly executed and delivered by it; (v) this Amendment No. 1
constitutes its legal, valid and binding obligations enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and (vi) it is not in default under the Loan Agreement and no Default or Event
of Default exists, has occurred or is continuing.

Section 4. Expenses. Borrower shall pay all costs and expenses incurred by
Agent, Lenders or any of their respective Affiliates, including, without
limitation, documentation and diligence fees and expenses, and all other
out-of-pocket charges and expenses and reasonable attorneys’ fees and expenses
and allocated costs of in-house counsel, in connection with entering into,
negotiating, preparing, reviewing and executing this Amendment No. 1 and all
related agreements, documents and instruments, and all of the same, to the
extent incurred and not promptly reimbursed by Borrower, may be charged to
Borrower’s account as an Advance and shall be part of the Obligations. If Agent,
any Lender or any of Agent or Lender’s Affiliates uses in-house counsel for any
of the purposes set forth above Borrower expressly agrees that its Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by such Agent or Lender
or such Affiliate in its sole discretion for the work performed.

Section 5. Reference to the Effect on the Loan Agreement. Upon the effectiveness
of this Amendment No. 1, (i) each reference in the Loan Agreement to "this
Agreement," "hereunder," "hereof," "herein" or words of similar import shall
mean and be a reference to the Loan Agreement as amended by this Amendment No.
1, and (ii) each reference in any other Loan Document to the "Loan Agreement"
shall mean and be a reference to the Loan Agreement as amended by this Amendment
No. 1. Each reference herein to the Loan Agreement shall be deemed to mean the
Loan Agreement as amended by this Amendment No. 1. Except as specifically
amended hereby, the Loan Agreement and all other Loan Documents shall remain in
full force and effect and the terms thereof are expressly incorporated herein
and are ratified and confirmed in all respects. This Amendment No. 1 is not
intended to be or to create, nor shall it be construed as or constitute, a
novation or an accord and satisfaction but shall constitute an amendment of the
Loan Agreement. The parties hereto agree to be bound by the terms and conditions
of the Loan Agreement as amended by this Amendment No. 1 as though such terms
and conditions were set forth herein in full. The execution, delivery and
effectiveness of this Amendment No. 1 shall not, except as expressly provided in
this Amendment No. 1, operate as a waiver of any right, power or remedy of
Lender, nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document or any other documents, instruments and agreements executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing whether arising before or after the Effective Date or as a
result of performance hereunder.

2

--------------------------------------------------------------------------------



Section 6. Governing Law and Jury Trial. THIS AMENDMENT NO. 1 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE LOAN AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND
NOTICE PROVISIONS OF THE LOAN AGREEMENT.

Section 7. Headings and Counterparts. The captions in this Amendment No. 1 are
intended for convenience and reference only and do not constitute and shall not
be interpreted as part of this Amendment No. 1 and shall not affect the meaning
or interpretation of this Amendment No. 1. This Amendment No. 1 may be executed
in one or more counterparts, all of which taken together shall constitute but
one and the same instrument. This Amendment No. 1 may be executed by facsimile
transmission, which facsimile signatures shall be considered original executed
counterparts for all purposes, and each party to this Amendment No. 1 agrees
that it will be bound by its own facsimile signature and that it accepts the
facsimile signature of each other party to this Amendment No. 1.

Section 8. Amendments. This Amendment No. 1 may not be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by written
agreement in accordance with Section 10.5 of the Loan Agreement. This Amendment
No. 1 shall be considered part of the Loan Agreement for all purposes under the
Loan Agreement.

Section 9. Entire Agreement. This Amendment No. 1, the Loan Agreement, and the
other Loan Documents constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior
discussions, representations, agreements and understandings, if any, relating to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties. There
are no unwritten oral agreements between the parties.

Section 10. Miscellaneous. Whenever the context and construction so require, all
words used in the singular number herein shall be deemed to have been used in
the plural, and vice versa, and the masculine gender shall include the feminine
and neuter and the neuter shall include the masculine and feminine. This
Amendment No. 1 shall inure to the benefit of Agent, Lenders, all future holders
of any Note, any of the Obligations or any of the Collateral and all Transferees
and Participants, and each of their respective successors and permitted assigns.
No Borrower may assign, delegate or transfer this Amendment No. 1 or any of its
rights or obligations under this Amendment No. 1 unless otherwise permitted by
the Loan Documents. No rights are intended to be created under this Amendment
No. 1 for the benefit of any third party donee, creditor or incidental
beneficiary of Borrower or any Guarantor. Nothing contained in this Amendment
No. 1 shall be construed as a delegation to Agent or any Lender of any
Borrower’s or any Guarantor’s duty of performance, including, without
limitation, any duties under any account or contract in which Lender has a
security interest or Lien. This Amendment No. 1 shall be binding upon Borrowers
and their respective successors and assigns.

3

--------------------------------------------------------------------------------



Section 11. Effective Date. The effectiveness of this Amendment No. 1 and the
agreements of Agent and Lenders set forth herein, are subject to the
satisfaction of the following conditions precedent (the date on which such
conditions shall have been satisfied, the "Effective Date"), all in form and
substance satisfactory to Agent in its sole discretion:

(a) Agent shall have received each of the following, each in form and substance
satisfactory to Agent in its sole discretion, and, where applicable, each duly
executed by each party thereto:

(i) This Amendment No. 1, duly executed by an authorized officer of each
Borrower and each Lender; and

(ii) All other documents Agent may reasonably request with respect to any matter
relevant to this Amendment No. 1 or the transactions contemplated hereby;

(b) The representations and warranties contained herein, in the Loan Agreement
and the other Loan Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof, except for such
representations and warranties as are by their express terms limited to a
specific date;

(c) No Default or Event of Default shall have occurred and be continuing; and

(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment No. 1 and all documents, instruments and other
legal matters incident thereto shall be satisfactory to Agent.

Section 12. Release by Borrower. BY EXECUTION OF THIS AMENDMENT NO. 1, EACH
BORROWER ACKNOWLEDGES AND CONFIRMS, ON A JOINT AND SEVERAL BASIS, THAT SUCH
BORROWER PARTY DOES NOT HAVE ANY OFFSETS, DEFENSES OR CLAIMS AGAINST AGENT OR
ANY LENDER, OR ANY OF THEIR RESPECTIVE PRESENT OR FORMER SUBSIDIARIES,
AFFILIATES, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS,
REPRESENTATIVES, ATTORNEYS, PREDECESSORS, SUCCESSORS OR ASSIGNS WHETHER ASSERTED
OR UNASSERTED. TO THE EXTENT THAT ANY BORROWER MAY, AS OF THE DATE OF THIS
AMENDMENT NO. 1, HAVE SUCH OFFSETS, DEFENSES OR CLAIMS, EACH BORROWER AND EACH
OF ITS SUCCESSORS, ASSIGNS, PARENTS, SUBSIDIARIES, AFFILIATES, PREDECESSORS,
EMPLOYEES, AGENTS, HEIRS, EXECUTORS, AS APPLICABLE, JOINTLY AND SEVERALLY,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, RELEASES AND FOREVER DISCHARGES
AGENT, EACH LENDER, AND THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES, OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS, PREDECESSORS, SUCCESSORS
AND ASSIGNS, BOTH PRESENT AND FORMER (COLLECTIVELY THE "LENDER AFFILIATES") OF
AND FROM ANY AND ALL ACTUAL OR POTENTIAL CLAIMS, DEMANDS, DAMAGES, ACTIONS,
REQUESTS FOR SANCTIONS AND CAUSES OF ACTION, TORTS, OBLIGATIONS, SUITS, DEBTS,
CONTROVERSIES, DAMAGES, JUDGMENTS, EXECUTIONS, CLAIMS AND DEMANDS WHATSOEVER,
ALL OTHER LIABILITIES WHETHER KNOWN OR UNKNOWN, MATURED OR UNMATURED, CONTINGENT
OR ABSOLUTE, OF ANY KIND OR DESCRIPTION WHATSOEVER, EITHER IN LAW OR IN EQUITY,
INCLUDING WITHOUT LIMITATION UNDER THE UNITED STATES BANKRUPTCY CODE OR
OTHERWISE, ASSERTED OR UNASSERTED WHICH AGAINST AGENT, ANY LENDER AND/OR LENDER
AFFILIATES ANY BORROWER EVER HAD, NOW HAVE, CLAIM TO HAVE OR WHICH ANY OF ANY
BORROWER’S SUCCESSORS, ASSIGNS, PARENTS, SUBSIDIARIES, AFFILIATES, PREDECESSORS,
EMPLOYEES, AGENTS, HEIRS, EXECUTORS, AS APPLICABLE, BOTH PRESENT AND FORMER EVER
HAD, NOW HAS, CLAIM TO HAVE, UPON OR BY REASON OF ANY MANNER, CAUSE, CAUSES OR
THING WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY PRESENTLY EXISTING CLAIM OR
DEFENSE WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR ANTICIPATED, AND
EACH BORROWER HEREBY AGREES THAT SUCH BORROWER IS COLLATERALLY ESTOPPED FROM
ASSERTING ANY CLAIMS AGAINST AGENT, LENDER OR ANY OF THE LENDER AFFILIATES
RELATING TO THE FOREGOING.

4

--------------------------------------------------------------------------------



[SIGNATURES FOLLOW]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to Revolving
Credit, Term Loan and Security Agreement to be executed by their respective
officers thereunto duly authorized as of the date first written above.

BORROWER:     AMERICA SERVICE GROUP INC.     By: /s/ Michael W. Taylor Name: Mr.
Michael Taylor Title: Chief Financial Officer PRISON HEALTH SERVICES, INC.      
By: /s/ Michael W. Taylor Name: Mr. Michael Taylor Title: Senior Vice President
  EMSA LIMITED PARTNERSHIP, By its General Partner, PRISON HEALTH SERVICES, INC.
  By: /s/ Michael W. Taylor Name: Mr. Michael Taylor Title: Senior Vice
President     PRISON HEALTH SERVICES OF INDIANA, LLC By its General Manager,
PRISON HEALTH SERVICES, INC.   By: /s/ Michael W. Taylor Name: Mr. Michael
Taylor Title: Senior Vice President   CORRECTIONAL HEALTH SERVICES, LLC, By its
Managing Member, PRISON HEALTH SERVICES, INC.   By: /s/ Michael W. Taylor Name:
Mr. Michael Taylor Title: Senior Vice President

6

--------------------------------------------------------------------------------



 

   

SECURE PHARMACY PLUS, LLC,

 

By its Managing Member, PRISON HEALTH SERVICES, INC.

 

By: /s/ Michael W. Taylor Name: Mr. Michael Taylor Title: Senior Vice President
      AGENT AND LENDER: CAPITALSOURCE FINANCE LLC     By:

/s/ C.J. Blagg

Name: C.J. Blagg

Title: Associate General Counsel - HSB

7



